The opinion of the Court was drawn up by
Rice, J.
The note in suit was given for intoxicating liquors and the profits from the sale thereof, which were sold to the defendant by the licensing board of the town of Webster, in violation of § 1, c. 255, Laws of 1856.
The Act of 1856, c. 255, authorized towns by their selectmen, &c., to dispose of such liquors as they then had on hand to persons authorized by the Act to sell, v provided such liquors were thus disposed of within sixty days after the Act took effect. It did not, in any case, authorize towns to enter into a general traffic in intoxicating liquors through their licensing boards or otherwise.
No action can be maintained for the price of the liquors *474thus sold in violation of law. The ignorance of the parties of the provisions of the statute will not vary the result.

The nonsuit must stand.

Tenney, C. J., and Appleton, Goodenow, Davis, and Kent, JJ., concurred.